2015 IL 117922



                                     IN THE
                                SUPREME COURT
                                       OF
                              THE STATE OF ILLINOIS



                                        (Docket No. 117922)

      In re MARRIAGE OF RAYMOND A. ECKERSALL III, Appellee, and CATHERINE
                            ECKERSALL, Appellant.



                                  Opinion filed January 23, 2015.



        JUSTICE FREEMAN delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Thomas, Kilbride, Karmeier, Burke, and Theis
     concurred in the judgment and opinion.



                                             OPINION

¶1       This appeal arises from an interlocutory order entered during a proceeding to dissolve the
     marriage of Raymond and Catherine Eckersall. That order restricted the parties’ dealings and
     communication with their children during the dissolution of marriage proceeding. The
     appellate court dismissed the appeal for lack of jurisdiction, finding that the interim order was
     not an injunction and thus not appealable pursuant to Illinois Supreme Court Rule 307(a) (eff.
     Feb. 26, 2010). 2014 IL App (1st) 132223. This court allowed Catherine’s petition for leave to
     appeal (Ill. S. Ct. R. 315(a) (eff. July 1, 2013)). For the following reasons, we dismiss the
     appeal as moot.
¶2                                        BACKGROUND

¶3       Raymond filed a petition for dissolution of marriage to Catherine in the circuit court of
     Cook County on February 25, 2013. The petition included a request for joint custody of the
     couple’s three children who were then ages 13, 10 and 8. By agreement of the parties, the
     circuit court appointed attorney Howard Rosenberg to represent the children pursuant to
     section 506(a)(3) of the Illinois Marriage and Dissolution of Marriage Act (750 ILCS
     5/506(a)(3) (West 2012)). On March 21, 2013, Raymond filed a petition to set a temporary
     parenting schedule, stating that he and Catherine had been unable to reach an agreement on
     visitation. The court set the matter for a hearing on June 24, 2013, at which time “[t]he parties
     shall enter a parenting order (enjoining discussion of court/case related issues with the
     children).” On that date, the matter was continued to July 10, 2013, “for the entry of a
     custody/visitation injunctive order.” That order further provided that “[i]f the parties cannot
     reach an agreement on the terms of said order, the court shall set the terms.”

¶4       At the July 10, 2013, hearing, Rosenberg informed the court that the parties had agreed on
     a visitation schedule, but had failed to agree on the terms and conditions of visitation.
     Rosenberg presented the court with a proposed “form” order that he referred to as a
     “prophylactic” order. Catherine objected to the order as a whole on the basis that it infringed on
     her right to parent and communicate with her children. The court entered the order that day
     over Catherine’s objection.

¶5       The July 10, 2013, order, which is at issue here, was entitled “Custody/Visitation
     Injunction Order.” The order “restrain[ed] and enjoin[ed]” the parties from: (1) beating,
     striking, threatening or in any way interfering with the personal liberty of the children; (2)
     discussing any aspect of the pending litigation in the presence of the children, including
     custody, visitation, support, grounds for dissolution, monetary/financial information and court
     dates; (3) questioning and/or discussing with the children their preferences as to custody and/or
     visitation; (4) questioning, discussing, rehearsing, and/or coaching the minor children with
     regard to court testimony, interviews with the court, mediators, interveners, attorneys,
     investigators, social workers, or any other person related to the dissolution proceeding; (5)
     questioning, discussing, examining and/or interrogating the children with regard to the
     conduct, habits, social activities, monetary expenditures and purchases of the other party; (6)
     engaging in all forms of audio and/or video recording or any other form of electronic
     surveillance of the other party and/or of the children; (7) using or consuming alcohol and/or
     nonprescription drugs while in the presence of the children; (8) permitting and/or allowing an
     unrelated member of the opposite sex to reside on an overnight basis in a party’s residence
     while the children are present; and (9) criticizing, demeaning, disparaging and/or placing
                                                 -2-
       either party in a negative light. The order also prohibited either party from using corporal
       punishment in disciplining the children or from removing the children from the state without
       written consent from the other party or by court order.

¶6         Catherine filed a notice of interlocutory appeal on July 16, 2013, pursuant to Rule
       307(a)(1). 1 Neither Raymond nor the children’s representative filed a brief, and the appellate
       court decided the appeal solely on Catherine’s brief. A divided panel of the appellate court did
       not address Catherine’s substantive issues and dismissed the appeal for lack of jurisdiction,
       finding that the order was not an injunction and not appealable under Rule 307(a)(1). 2014 IL
       App (1st) 132223, ¶ 31. The dissent concluded that the order was a “broad-ranging” injunction,
       which the court had jurisdiction to review pursuant to Rule 307(a)(1), and that it was defective
       on both procedural and substantive grounds. Id. ¶ 34 (Mason, J., dissenting). The appellate
       court filed its opinion on May 28, 2014. Shortly thereafter, on June 9, 2014, the circuit court
       entered an order finalizing the parties’ dissolution of marriage proceedings. 2

¶7         We granted Catherine’s petition for leave to appeal (Ill. S. Ct. R. 315(a) (eff. July 1, 2013))
       on July 24, 2014, and also allowed the Illinois Chapter of the American Academy of
       Matrimonial Lawyers to file an amicus curiae brief in support of Catherine (Ill. S. Ct. R. 345
       (eff. Sept. 20, 2010)).



¶8                                                  ANALYSIS

¶9         Initially, we address whether the circuit court’s June 9, 2014, final order rendered this
       appeal moot and whether an exception to the mootness doctrine applies. An appeal is moot if
       “no actual controversy exists or if events have occurred that make it impossible for the
       reviewing court to grant the complaining party effectual relief.” In re Marriage of
       Peters-Farrell, 216 Ill. 2d 287, 291 (2005). We will not review cases “ ‘merely to establish a
       precedent or guide future litigation.’ ” In re Marriage of Donald B., 2014 IL 115463 ¶ 23
       (quoting Madison Park Bank v. Zagel, 91 Ill. 2d 231, 235 (1982)).

¶ 10       The parties agree, as do we, that the case is moot. The circuit court entered an order
       finalizing the parties’ divorce on June 9, 2014, which superseded the July 10, 2013, order.



           1
              Although the notice of appeal did not specify that it was brought pursuant to Rule 307(a)(1), Catherine
       argued that the appeal was brought pursuant to that rule.
            2
              The record on appeal does not contain the order finalizing the parties’ divorce. Nevertheless, Raymond’s
       brief states that the order was entered on June 9, 2014, and Catherine does not dispute this.
                                                         -3-
       Therefore, the prior order is no longer in effect. We cannot now grant Catherine any relief in
       this case.

¶ 11       Nevertheless, Catherine urges this court to apply the public interest exception and address
       the merits of her appeal. The public interest exception applies when: (1) the question presented
       is of a substantial public nature; (2) there is a need for an authoritative determination for the
       future guidance of public officers; and (3) there is a likelihood of future recurrence of the
       question. Felzak v. Hruby, 226 Ill. 2d 382, 393 (2007). The exception is narrowly construed
       and requires a clear showing of each criterion. In re Adoption of Walgreen, 186 Ill. 2d 362, 365
       (1999).

¶ 12       Catherine does not specifically address each of these factors, but merely contends that
       “issues involving minors or constitutional concerns are considered important public concerns
       worthy of the application of the public interest exception,” relying on In re A Minor, 127 Ill. 2d
247 (1989), and In re R.V., 288 Ill. App. 3d 860 (1997).

¶ 13      In their amicus brief, the Illinois Chapter of the American Academy of Matrimonial
       Lawyers urges us to apply the public interest exception to reach the preliminary question of
       whether the circuit court’s July 10, 2013, order constitutes an appealable injunction under Rule
       307.

¶ 14       In contrast, Raymond contends that the public interest exception does not apply because
       the exception’s three factors have not been met. In support, he raises the following arguments:
       the circuit court’s use of a “form” interim order in dissolution of marriage proceedings does not
       present a question of “substantial public nature”; there is no conflict in the application of these
       types of orders and therefore no need for an authoritative determination for future guidance of
       public officers; and, there is not a likelihood the question will recur in the future.

¶ 15       We now consider each factor. The first factor, whether the issue is one of substantial public
       interest, has not been met. Although Catherine argues that the “form” order at issue here, as
       well as similar orders, are entered “all the time,” it appears that these types of orders are
       generally only used in dissolution of marriage proceedings in Cook County and only when the
       parties cannot agree on the terms and conditions of visitation. As we have previously held, the
       public nature criterion is only satisfied when it has been clearly established that the issue is of
       “sufficient breadth, or has a significant effect on the public as a whole.” Felzak, 226 Ill. 2d at
       393 (declining to apply the exception to consider a grandparent’s attempt to require visitation
       with a grandchild who had achieved the age of majority). This type of “form” order has a
       limited application to a small group of people and does not significantly affect the public as a
       whole. Therefore, this issue falls short of meeting the public nature criterion.
                                                    -4-
¶ 16       The second factor, whether there is a need for an authoritative determination for the future
       guidance of public officers, also has not been met. We have not found, and the parties have not
       cited, any conflicting precedents that would require us to issue an advisory opinion to make an
       authoritative resolution of the issue. See Marriage of Peters-Farrell, 216 Ill. 2d at 292;
       Adoption of Walgreen, 186 Ill. 2d at 365-66; J.B., 204 Ill. 2d at 388; Marriage of Donald B.,
       2014 IL 115463, ¶ 36. Additionally, the third factor, whether there is a likelihood of future
       recurrence of the question, has not been met as well. There is not a likelihood of recurrence, as
       evidenced by the lack of litigation regarding the issue in the past. See id. Since there has not
       been a clear showing of each criterion, the public interest exception does not apply here.

¶ 17       This case is distinguishable from In re A Minor and In re R.V. In re A Minor concerned a
       court’s order that prohibited a newspaper from publishing the name of a minor who was the
       subject of a criminal proceeding. There, the court had relied on a provision in the Juvenile
       Court Act of 1987 to support its ruling. We determined that the public interest exception
       applied because the State’s interest in protecting the minor’s physical safety and the
       newspaper’s interest in the publication of newsworthy information were both of “surpassing”
       public concern. A Minor, 127 Ill. 2d at 257. Additionally, we found that it was desirable to
       guide circuit court judges regarding the constitutionality of the provision in the Juvenile Court
       Act of 1987, which could apply in any juvenile proceeding. Id. Further, we noted that since the
       issue had arisen in the past, it was “almost certain” to recur in the future. Id.

¶ 18      In re R.V. concerned a court’s order that required the Department of Children and Family
       Services (DCFS) to videotape all interviews of the children involved in the case. The appellate
       court considered the application of the public interest exception as well as the exception
       involving issues that are capable of repetition yet evade review. Regarding the public interest
       exception, the court only discussed the first factor, finding that the State’s interest in protecting
       neglected or abused children and DCFS’s interest in being able to conduct investigations
       without judicial interference were both of public concern. R.V., 288 Ill. App. 3d at 865.

¶ 19      Here, in contrast to In re A Minor and In re R.V., the order entered in this case is not of
       public concern. Issues that arise in dissolution of marriage proceedings tend to be very fact
       specific and do not have broad-reaching implications beyond the particular dissolution of
       marriage proceedings. As stated above, this type of “form” order has a limited application and
       does not have a significant effect on the public as a whole.




                                                     -5-
¶ 20                                      CONCLUSION

¶ 21       Having determined that the question presented on appeal is moot and there being no reason
       to apply the public interest exception, we conclude that the petition for leave to appeal was
       improvidently granted. See Marriage of Peters-Farrell, 216 Ill. 2d at 291. We dismiss the
       appeal as moot.



¶ 22      Appeal dismissed.




                                                 -6-